Citation Nr: 0425581	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  99-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.

A hearing was held before the undersigned at the RO in May 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Post-traumatic stress disorder has been diagnosed.  One of 
the stressors listed in a November 2002 VA medical record is 
exposure to multiple combat wounds, including burns and 
amputations.  The veteran has reported exposure while in 
training as a 91A10 at Fort Sam Houston, Texas with the WAC 
Co of the USAMEDTC from January 1971.  Action should be taken 
by the RO to confirm the claimed exposure.

The VA health care provider who diagnosed post-traumatic 
stress disorder in November 2002 has not identified his 
credentials.  An opinion from a psychiatrist is desired on 
the matter of whether the veteran has post-traumatic stress 
disorder based on in-service combat wound, burn, and 
amputation exposure.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should take action to confirm 
that the veteran was exposed to combat 
wounds, including burns and amputations, 
while she was in training as a 91A10 at 
Fort Sam Houston, Texas with the WAC Co 
of the USAMEDTC from January 1971.  

2.  A VA psychiatrist should examine the 
veteran and render an opinion with 
reasons as to whether in-service combat 
wound, burn, and amputation exposure, 
standing alone, is causing 
post-traumatic stress disorder.  The 
claims folder should be made available 
to the psychiatrist, and the 
psychiatrist should identify his 
credentials.  

3.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by her.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


